 In the MatterofARMoUR& COMPANYandUNITED PACKINGHOUSEWORKERS OF AMERICA,LOCAL 54, CIOCase No. 16-R-1441.-Decided October 23, 1945Mr. J. C. Moore,of Chicago, Ill., andMr. David Barron,of FortWorth, Tex., for the Company.Messrs. L. R. HooverandTV. L. McMahon,of Fort Worth, Tex.,for the Union.Mrs. Augusta Spaulding,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by United Packinghouse Workers ofAmerica, Local 54, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Armour & Company, Fort Worth, Texas, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William J. Scott,Trial Examiner.The hearing was held at Fort Worth, Texas, onSeptember 7, 1945.The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour & Company is an Illinois corporation, engaged in meatprocessing.Its packing plant at Fort Worth, Texas, is the onlyplant involved in this proceeding.During 6 months of 1943 the Com-pany received at its Fort Worth plant approximately 48,592 tonsof raw materials and supplies, of which tonnage approximately 1964 N. L. R. B., No. 75.413 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDpercent originated in States other than Texas.During the sameperiod the Company made shipments approximating 69,316 tons ofmeats and other animal products, of which tonnage approximately48 percent was shipped to points outside the State of Texas.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America, Local 54, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.III. THE QUESTIONS CONCERNING REPRESENTATIONOn July 25, 1945, the Union asked the Company to recognize it asthe exclusive bargaining representative of the Company's employeeswithin an alleged appropriate unit.The Company refuses to accordthe Union such recognition unless and until the Union is certified bythe Board.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tial number of employees in its proposed unit.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Union contends that all city truck drivers, garage employees,city and country truck maintenance employees, and wholesale marketemployees at the Company's Fort Worth plant, excluding market of-fice clerical employees, salesmen, truck drivers in the country truckingdivision, and all supervisory employees, constitute an appropriatebargaining unit, and requests that, if it be selected as a bargainingrepresentative by these employees, it be permitted to bargain for themas part of a larger group of production and maintenance employees ofthe Company, for whom it is the recognized bargaining representa-tive?The Company contends that country truck maintenance em-ployees should not be included in the same bargaining unit with citytruck drivers, garage employees, city truck maintenance employees,and wholesale market employees; and that wholesale market employ-' The Field Examiner reported that the Union submitted 15 membership cards, of which8 are dated in July 1945,and 7 are undated.There are approximately 27 employees inthe unit proposed by the Union.2The Union is the recognized bargaining representative of production and maintenanceworkers at several of the Company'smeat processing plants and customarily negotiateswith the Company a master contract covering all such employees. ARMOUR & COMPANY415ees should not be included in the same bargaining group with produc-tion and maintenance employees of meat processing plants.The Company'smeat packing operations at the Fort Worth plantinclude three principal operations,(1) the purchase of raw materials,(2) the processing of raw materials,and (3)the sale of finished prod-ucts.These activities are in charge of department supervisors underthe general over-all supervision of the general plant manager at FortWorth.All employees in the unit proposed by the Union fall withinthese groups except country truck maintenance employees.Countrytruck maintenance employees and country truck drivers are subjectto the immediate direction and control of the traffic manager in chargeof transportation at Fort Worth and,through him,to the control ofthe Company's Chicago office.The traffic manager, and not the gen-eral plant manger,hires and discharges employees in the country truck-ing division.Country truck maintenance employees work in a garageapart from city truck maintenance employees,and they have store-rooms, tools,and other equipment restricted to their use.Employeesin the country trucking division are subject to the regulations of theInterstate Commerce Commission.Other employees in the-proposedunit are not so subject.In an earlier representation proceeding involving employees of theCompany, we found that production and maintenance employees atthe Company's Fort Worth plant, excluding,inter alia,truck driversand wholesale market employees,constituted an appropriate bargain-ing unit,'and, on March 20, 1943,we certified the Union as theirbargaining representative.Subsequently,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 47, herein called the Teamsters,filed a petition for investigationand certification of representatives,alleging that truck drivers in theCompany's country trucking division at Fort Worth constituted aseparate appropriate bargaining unit. In our decision rendered pur-suant to this petition,we excluded from the unit of truck drivers inthe country trucking division both city truck drivers, who are underthe management of the wholesale market delivery and the generalplant manager,and not subject to the regulations of the InterstateCommerce Commission,and country truck maintenance workers, whowere under the same supervision as the country truck drivers and sub-ject to the regulations of the Interstate Commerce Commission but whodid not come under the craft jurisdiction of the Teamsters and conse-quently had not been organized by that labor organization.The Unionherein seeks to represent country truck maintenance employees onthe basis of its industrial jurisdiction and organization.Since coun-Matter of Armour&Company,47 N. L. R. B. 1236.Matter of Armour & Company,53 N. L. R. B. 519. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDtry truck maintenance employees are, like the drivers of the trucksthey service,subject to the regulations of the Interstate CommerceCommission and constitute part of a special division of the Company'soperations at Fort Worth, and are thus distinguished by their workand supervision from other employees in the proposed unit, and sincebargaining units among the Company's employees have been definedby plant, craft,or department lines,we believe that country truckmaintenance employees constitute a separate appropriate unit forbargaining purposes.As noted above, the Union requests that if it be designated as bar-gaining representative by a majority of employees in its proposedunit, these employees should constitute part of a large bargaininggroup which includes plant production and maintenance employeesof the Company represented by the Union and for which the Unionnegotiates one master contract.Since country truck maintenanceemployees belong to a separate administrative division of the Com-pany's operations,and since wholesalemarketingemployees are notcustomarily included in the same bargaining unit with productionand maintenanceemployees working in processing plants, we will notgrant the Union's request with respect to the inclusion of these em-ployees in its bargaining group of production and maintenance em-ployees.We will find, as appropriate, separate bargaining units forthe employees covered by the petition and leave to the convenienceof the parties their contract negotiations covering these employees.We find that all city truck drivers, garage employees, city truckmaintenance employees, and wholesale market employees at the Com-pany's Fort Worth plant, excluding market office clerical employees,salesmen, country truck drivers,and country truck maintenance em-ployees in the country trucking division,and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.We further find that all country truck maintenance employees, ex-cluding country truck drivers, clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees,or effectively rec-ommend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongthe employees in the respective appropriate units who were employed 0ARMOUR & COMPANY417during the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additions.set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Armour & Com-pany, FortWorth,Texas,elections by secret ballot shall be conductedas early as possible,but not later than thirty (30) days from the dateof this Direction,under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations,among employees inthe units respectively found appropriate in Section IV, above, whowere employed during the pay-roll period immediatelypreceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the elections, todetermine whether or not they desire to be represented by UnitedPackinghouse Workers of Ameuica, Local 54, CIO,for the purposes ofcollective bargaining.MR. GERARD D. RFri,LY took no part in the consideration of the aboveDecision and Direction of Elections.670417-46-vol 64-28